Citation Nr: 9916272	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral varicose 
veins.

2.  Entitlement to service connection for residual of 
frostbite.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of an October 1996 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection for the purported disabilities was denied.  The 
veteran appeals these decisions.  

The Board notes that the veteran requested a hearing before 
the Travel Board.  A hearing was set for May 10, 1999 and the 
veteran was so informed by means of a letter in March 1999.  
The evidence shows that the veteran did not appear for the 
hearing.  Additionally, the evidence does not show a request 
from the veteran to reschedule the hearing.  The Board 
accordingly finds that the veteran had sufficient notice of 
the time and location of the hearing and the Board makes its 
decision based on a review of the evidence contained in his 
claims folder.


FINDINGS OF FACT

1.  Varicose veins are not shown to have been incurred in or 
aggravated by service.

2.  Residuals of frostbite are not currently shown. 


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for varicose 
veins is not well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

2.  The veteran's claim for service connection for residuals 
of frostbite is not well grounded. 38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each of the veteran's claims is whether he has presented 
evidence the claim is well grounded; that is, that the claims 
are plausible.  If he has not presented a well grounded 
claim, the appeal fails as to that claim, and the Board is 
under no duty to assist him or her in any further development 
of that claim, since such development would be futile.  
38 U.S.C.A. §  5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

I.  Service Connection for Varicose Veins.

With regard to the veteran's claim for service connection for 
varicose veins, the determinative issues presented are (1) 
whether the veteran had varicose veins during service; (2) 
whether he currently has varicose veins; and if so, (3) 
whether his varicose veins are etiologically related to his 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1995);  Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

A review of the veteran's service medical records fails to 
reveal any recorded complaints, treatment, or diagnosis of 
varicose veins while on active duty.  As there is no record 
of treatment or complaint of varicose veins in service, and 
no evidence which relates any current varicose veins to 
service, the veteran's claim fails to show the required 
elements of a well grounded claim.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  A February 1998 VA arteries and 
veins examination reports note numerous spider veins on the 
distal portion of the left leg with the largest cluster of 
varicosities found on the medial and anterior aspects of the 
left leg.  The veins are noted to be uncomplicated.  A 
continuous varicosity was found upon examination to extend 
along the course of the left greater saphenous vein from 
slightly behind the left knee to the left groin.  However, 
that report did not relate the veteran's varicose veins to 
service.  The veteran has claimed that he has received 
treatment for varicose veins in his left leg during service 
and that he was advised not to march or do strenuous walking. 
However, there is no evidence of record of any such complaint 
or advice, nor is there any competent medical evidence which 
shows that the veteran had varicose veins while in service.  
The service medical records do show that he was advised to 
limit physical activity in April 1952 due to foot sprain and 
in July 1952 as a result of a right knee condition, but the 
service medical records do not show any limitation of 
physical activity due to varicose veins.
 
The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for varicose veins.  Since 
the veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.

II.  Service Connection for Frostbite.

The veteran also claims service connection for residuals of 
frostbite.  As stated above, in order to present a well 
grounded claim, the evidence must show: (1) evidence of a 
current disability as provided by medical diagnosis; (2) 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza.  

In the case at hand, the evidence does not show, by competent 
medical evidence, the existence of current residuals from 
frostbite.  Upon VA examination of February 1998, the 
examiner noted no stasis dermatitis of the left lower 
extremity.  Likewise, the examination report indicates that 
there was evidence of dermatosclerosis or venous ulceration, 
either old or new.  Additionally, no edema either of an acute 
or chronic nature was found.  The examiner found that there 
was no evidence of phlebosclerosis to suggest past 
superficial phlebitis.  In essence, there is no showing of a 
current disability as required to present a well grounded 
claim.  The Board must point out, that the examination report 
indicates that the veteran also "vehemently denies ever 
having had frostbite or frozen feet."  Accordingly, the 
Board finds that his claim for service connection of 
residuals of frostbite is not well grounded.

The Board points out that, where a veteran has not met the 
burden of presenting evidence of a well grounded claim, VA 
has no duty to assist him any further in developing facts 
pertinent to his claim, including any duty to provide him 
with a medical examination. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1995); Rabideau, 2 Vet.App. at 144 
(where the claim was not well grounded, VA was under no duty 
to provide the veteran with an examination).  However, where 
a claim is not well grounded, it is incomplete, and depending 
on the particular facts of the case, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of the 
evidence needed to complete his application.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  In this case, however, VA 
has complied with this obligation in the December 1996 
statement of the case, the March 1998 supplemental statement 
of the case, and in the above discussion.


ORDER

Service connection for varicose veins is denied.  Service 
connection for residuals of frostbite is also denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

